internal_revenue_service number release date index number ---------------------- -------------------------- ------------------------------------------ --------------------------------------------------------- -------------------------------------------- ----------------------------- - - department of the treasury washington dc person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc te_ge eo2 - plr-164689-03 date date --------- ------------- ------------------------------------------ ------------------------------------------------ legend authority ------------------------------------------------------------------------ city year ordinance ------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ state statute ------------------------------------------------------ budget review board dear ---------------- this is in reply to a letter dated date requesting a ruling that the income of authority is excluded from gross_income under sec_115 of the internal_revenue_code code and that contributions made to authority will be deductible by the donors as charitable_contributions under sec_170 of the code ----------------------------------------------------- ------------------------- facts ordinance provides that authority is to be governed by a five member board_of authority is a nonprofit non-stock state chartered corporation created by city in year pursuant to city ordinance ordinance was enacted to effectuate the purposes of state statute the purpose of state statute is to relieve conditions of unemployment and promote economic development by providing parking facility by public parking authorities that are responsive to local needs ordinance authorizes authority to develop own and operate parking facilities in city directors board four of board’s members are appointed by the mayor of city and confirmed by the city council one board member is a member of city council appointed by the city council president any member of board may be removed at will by the appointing official operations as well as from city authority’s board must develop an annual financial plan which is subject_to the approval of city’s budget review board additionally board must make available to the public an annual report of its past activities and future plans the funds are to be deposited in accordance with state law governing the investment of local governmental funds and authority must provide annual audited financial statements to the mayor the president of the city council and the city budget review board all of authority’s contracts are subject_to the approval of the city budget review board authority’s articles of incorporation provide that it was created pursuant to state statute and ordinance pursuant to state statute the net_earnings of authority may not inure to the benefit of any private interest also pursuant to the statute upon termination of authority its assets must be transferred to city funding for authority is to come from revenue generated from parking law and analysis sec_115 sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or in revrul_77_261 1977_2_cb_45 income from an investment fund municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization promote economic development and help relieve unemployment the promotion of economic development and relief of unemployment are essential government functions for purposes of sec_115 authority’s income will be retained by authority to be used exclusively for its public purpose no part of the income or earnings may inure to the benefit of any private interest upon dissolution authority’s assets will be distributed to city accordingly the income of authority accrues to the state or a political_subdivision thereof for purposes of sec_115 authority was established to provide public parking facilities for city in order to sec_170 sec_170 of the code provides subject_to certain limitations that there shall be allowed as a deduction any charitable_contribution payment of which is made within the taxable_year under sec_170 the term charitable_contribution means a contribution or gift to or for_the_use_of a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution is made for exclusively public purposes taxpayer indicates that it is not a political_subdivision of a state as that term has been defined for federal tax purposes see 3_tc_131 aff’d 144_f2d_998 2nd cir nevertheless an entity not expressly described in sec_170 may qualify to receive deductible charitable_contributions if it is an instrumentality of a state or an instrumentality of a political_subdivision of a state and if the contributions are made for exclusively public purposes see revrul_75_359 1975_2_cb_79 consideration in determining whether an organization is an instrumentality of one or more states or political subdivisions under revrul_75_359 the following six factors are to be taken into whether the organization is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the organization’s degree of financial autonomy and the source of its operating_expenses under the criteria set forth in revrul_75_359 authority constitutes an instrumentality of city for purposes of sec_170 authority was created pursuant to an ordinance duly adopted by the city council under enabling legislation passed by the state general assembly authority is used for a governmental purpose and performs a governmental function as stated in the enabling legislation authority’s purpose is to promote the economic redevelopment of the city as well as to promote the health welfare and safety of the city’s residents through the provision of vehicle parking facilities responsive to local needs authority performs these functions solely on behalf of the city and its residents and thereby serves an exclusively public purpose furthermore the autonomy of authority is subject_to substantial governmental although the term exclusively for public purposes is not defined in the code or regulations it has been applied in several published revenue rulings revrul_79_323 1979_2_cb_106 concludes that contributions to a commission that promoted general economic health of a region and maintained and attracted industry benefited the residents of the region and served an exclusively public purpose revrul_69_90 1969_1_cb_63 indicates that the provision of parking facilities for_the_use_of the general_public in the general business area is for an exclusively public purpose so that contributions to the city for this purpose are deductible under sec_170 checks authority is governed by a board_of directors of which all members are appointed and subject_to removal by the mayor and or president of the city council authority’s activities are subject_to the oversight of the mayor the city council and the city board_of estimates and authority reports its financial dealings to city on an annual basis as required by city code part of its operations authority also expects to receive contributions authority’s revenue is applied solely toward offsetting the expenses of its operations no part of the net_earnings of authority inures to the benefit of or is distributable to any private interest other than reasonable_compensation for services rendered and to make payments and distributions as needed to further the purposes of authority no private interests hold any ownership or management interests in authority members of authority’s board_of directors receive no compensation other than reimbursement of necessary expenses upon dissolution of authority all of its net assets will be distributed to city which has the powers and interest of an owner political_subdivision of a state and operates for exclusively public purposes we further conclude that contributions made to authority will be deductible by the donors as charitable_contributions under sec_170 of the code to the extent otherwise provided under sec_170 authority receives all of its funding from the city and from the fees it collects as in view of the foregoing we conclude that authority is an instrumentality of a conclusion sec_1 the income of authority is excludible from gross_income under sec_115 of the code charitable_contributions to authority are deductible by the donors to the extent provided by sec_170 of the code except as specifically provided otherwise no opinion is expressed on the federal this ruling is directed only to the taxpayer who requested it sec_6110 in accordance with a power_of_attorney on file we are sending a copy of this tax consequences of any particular transaction provides that this ruling may not be used or cited as precedent letter to your representative enclosures copy of this letter copy for sec_6110 purposes cc sincerely ______________________________ barbara e beckman assistant chief branch exempt_organizations division counsel associate chief_counsel tax exempt and government entities
